DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments, filed 12/8/2020, with respect to the rejection(s) of independent claim(s) under 35 USC 103, to Yang, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Yang and Brown, wherein Brown has been added to cure the deficiencies of Yang.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160062567 A1, published: 3/3/2016), in view of Brown et al. (US 20150067596 A1, published: 3/5/2015).
Claim 1. (Currently amended):  Yang teaches a DJ media player comprising:
a touchscreen display (Touch-sensitive display 112 [Yang, 0107, FIG. 1A, 2]) to show an audio-track list (the device displays one or more song selection affordances 612A-612B of an album associated with the album selection affordance 610A, as illustrated in user interface screen 612 [Yang, 0275].  Activating an album selection affordance causes the device to display user interface screen 914, which includes song selection affordances 914A-914B of the selected album of the selected artist [Yang, 0336, FIG. 9C]); and
a processor (one or more processing units (CPUs) 120 [Yang, 0097, FIG. 1A]) for selecting an audio track from the audio-track list on a DJ media player (activating an album selection affordance causes the device to display user interface screen 914, which includes song selection affordances 914A-914B of the selected album of the selected artist [Yang, 0336, FIG. 9C]), wherein selecting the audio track comprises:
displaying the audio-track list, detecting a contact with the touchscreen display (touch-sensitive display 112 [Yang, 0107, FIG. 1A, 2]) at a location corresponding to the audio track (activating a song selection affordance plays a song associated with the affordance, and causes display of the audio playback user interface of user interface screen 902 [Yang, 0337, FIG. 9C]. The audio playback user interface of user interface screen 902 displays song information (e.g., the title and artist) of an activated (e.g., playing, paused) song. The audio playback user interface of user interface 902 may contain affordances (e.g., 902A-902F) that, when activated, cause the device to play/pause, skip forward/backward, scrub to within a time in the song, and adjust the volume, among other functionalities for audio playback control. Similarly, user interface screen 918 illustrates an audio playback user interface with affordances 918A-918F wherein the interface has been updated, for example, to reflect a newly selected or different song [Yang, 0338, FIG. 9C]; Examiner's Note: as illustrated in FIG. 9C, selection of a song 914A in UI 914, will play that song in UI 918).
The FIG. 9C 914-918 embodiment of Yang does not explicitly teach limitations detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command associated with the audio track when the continuous movement has a length longer than a threshold length.  However, in a separate embodiment of FIG. 9C 908-910, Yang teaches detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command associated with the audio track when the continuous movement has a length longer than a threshold length (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]; Examiner's Note: wherein swiping constitutes a threshold link of at least the distance to make a selection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine these embodiments because both embodiments provide alternate forms of selection.  Providing multiple types of input amounts to key-mapping, where the programmer may choose which key does what.  In this context, the various gestures also amount to key-mapping.  Many modifications and variations are possible in view of the above teachings. The embodiments were chosen and described in order to best explain the principles of the techniques and their practical applications. Others skilled in the art are thereby enabled to best utilize the techniques and various embodiments with various modifications as are suited to the particular use contemplated (Yang, 0676).  Since various embodiments for making selections are presented, and since Yang discloses that they can be modified for various embodiments, it is obvious to use different gestures to make selections.

Yang does not teach detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and prior to ending the contact with the touchscreen, displaying an indication that ending the contact with the touchscreen will result in execution of a command when the continuous movement has a detected length equal or greater than a threshold length.
However, Brown teaches detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and prior to ending the contact with the touchscreen (touch-sensitive displays 112 [Brown, 0072, FIG. 1A]), displaying an indication (icon 3936 [Brown, 0311]) that ending the contact with the touchscreen will result in execution of a command (removing the respective icon from the predefined area [Brown, 0311]) when the continuous movement has a detected length equal or greater than a threshold length (prior to detecting an end of the gesture, in accordance with a determination that the contact reached an intensity during the gesture that was above the respective intensity threshold, prior to removing the respective icon from the predefined area, the device displays (4026) a visual indication that the respective icon will be removed from dock (e.g., prior to detecting an end of the gesture, display the respective icon moving out of the predefined area and/or display an icon removal symbol such as a "cloud" or a red "X" in situations where the respective icon would be permanently removed from the predefined area). FIG. 11L shows, for example, prior to the end of the gesture performed with contact 3930, icon 3936 (e.g., an application icon deletion indication) is displayed in application dock area 3916 where icon 3908 was located [Brown, 0311]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of Yang to include the indication of gesture input feature of Brown.


Claim 3:  The combination of Yang and Brown, teaches the DJ media player of claim 1.  Yang further teaches wherein the selection is based on the direction of the continuous movement of the contact (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]).

Claim 4:  The combination of Yang and Brown, teaches the DJ media player of claim 1.  Yang further teaches wherein selecting the audio track further comprises determining that the selection is a command to queue the audio track for playback (in response to receiving the user input representing the touch on the song selection affordance 606A and in accordance with a determination that the characteristic intensity of the touch on the song selection affordance 606A does not exceed the intensity threshold (e.g., a light press), the device displays an audio playback user interface (e.g., a "now playing" screen), such as illustrated in user interface screen 616, and the device starts audio playback of an audio file associated with the song selection affordance 606A (e.g., start audio playback of music) [Yang, 0269, FIG. 6C]; Examiner's Note: FIG. 6C, 606 playlist to 616 playback).

Claim 7:  The combination of Yang and Brown, teaches the DJ media player of claim 1.  Yang further teaches wherein selecting the audio track further comprises detecting an end of the contact with the touchscreen and a position of the end of the contact (it is determined whether a characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds an intensity threshold. In accordance with a determination that the characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds the intensity threshold (e.g., a deep press), a second set of affordances are displayed [Yang, 0306]).

Claim 8:  The combination of Yang and Brown, teaches the DJ media player of claim 1.  Yang further teaches wherein selecting the audio track further comprises displaying an indication if the continuous movement has a length longer than a threshold length, the indication indicating that ending the contact with the touchscreen will result in a selection (it is determined whether a characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds an intensity threshold. In accordance with a determination that the characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds the intensity threshold (e.g., a deep press), a second set of affordances are displayed [Yang, 0306].  While displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]).

Claim 9. (Currently amended):  Yang teaches a system comprising a processor and a non-transitory computer-readable storage medium storing instruction (device 100 includes memory 102 (which optionally includes one or more computer-readable storage mediums), memory controller 122, one or more processing units (CPUs) 120 [Yang, 0097, FIG. 1A]) that, when executed by the processor, cause the processor to perform a method for selecting an audio track from an audio-track list (activating an album selection affordance causes the device to display user interface screen 914, which includes song selection affordances 914A-914B of the selected album of the selected artist [Yang, 0336, FIG. 9C]), the method comprising:
displaying the audio-track list, detecting a contact with the touchscreen display (touch-sensitive display 112 [Yang, 0107, FIG. 1A, 2]) at a location corresponding to the audio track (activating a song selection affordance plays a song associated with the affordance, and causes display of the audio playback user interface of user interface screen 902 [Yang, 0337, FIG. 9C]. The audio playback user interface of user interface screen 902 displays song information (e.g., the title and artist) of an activated (e.g., playing, paused) song. The audio playback user interface of user interface 902 may contain affordances (e.g., 902A-902F) that, when activated, cause the device to play/pause, skip forward/backward, scrub to within a time in the song, and adjust the volume, among other functionalities for audio playback control. Similarly, user interface screen 918 illustrates an audio playback user interface with affordances 918A-918F wherein the interface has been updated, for example, to reflect a newly selected or different song [Yang, 0338, FIG. 9C]; Examiner's Note: as illustrated in FIG. 9C, selection of a song 914A in UI 914, will play that song in UI 918).
The FIG. 9C 914-918 embodiment of Yang does not explicitly teach limitations detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command associated with the audio track when the continuous movement has a length longer than a threshold length.  However, in a separate embodiment of FIG. 9C 908-910, Yang teaches detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command associated with the audio track when the continuous movement has a length longer than a threshold length (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]; Examiner's Note: wherein swiping constitutes a threshold link of at least the distance to make a selection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine these embodiments because both embodiments provide alternate forms of selection.  Providing multiple types of input amounts to key-Many modifications and variations are possible in view of the above teachings. The embodiments were chosen and described in order to best explain the principles of the techniques and their practical applications. Others skilled in the art are thereby enabled to best utilize the techniques and various embodiments with various modifications as are suited to the particular use contemplated (Yang, 0676).  Since various embodiments for making selections are presented, and since Yang discloses that they can be modified for various embodiments, it is obvious to use different gestures to make selections.

Yang does not teach detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and prior to ending the contact with the touchscreen, displaying an indication that ending the contact with the touchscreen will result in execution of a command when the continuous movement has a determined length equal or greater than a threshold length.
However, Brown teaches detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and prior to ending the contact with the touchscreen (touch-sensitive displays 112 [Brown, 0072, FIG. 1A]), displaying an indication (icon 3936 [Brown, 0311]) that ending the contact with the touchscreen will result in execution of a command (removing the respective icon from the predefined area [Brown, 0311]) when the continuous movement has a determined length equal or greater than a threshold length (prior to detecting an end of the gesture, in accordance with a determination that the contact reached an intensity during the gesture that was above the respective intensity threshold, prior to removing the respective icon from the predefined area, the device displays (4026) a visual indication that the respective icon will be removed from dock (e.g., prior to detecting an end of the gesture, display the respective icon moving out of the predefined area and/or display an icon removal symbol such as a "cloud" or a red "X" in situations where the respective icon would be permanently removed from the predefined area). FIG. 11L shows, for example, prior to the end of the gesture performed with contact 3930, icon 3936 (e.g., an application icon deletion indication) is displayed in application dock area 3916 where icon 3908 was located [Brown, 0311]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of Yang to include the indication of gesture input feature of Brown.
One would have been motivated to make this modification to assist the user by visualizing instructions of how to complete a touch gesture.  By giving the user instructions of touch commands, the user will be able to more quickly learn to use the software.  On-screen tips make for a less confusing, and more intuitive user interface.

Claim 11:  The combination of Yang and Brown, teaches the system of claim 9.  Yang further teaches wherein the selection is based on the direction of the continuous movement of the contact (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]).

Claim 12:  The combination of Yang and Brown, teaches the system of claim 9.  Yang further teaches wherein the method further comprises determining that the selection is a command to queue the audio track for playback (in response to receiving the user input representing the touch on the song selection affordance 606A and in accordance with a determination that the characteristic intensity of the touch on the song selection affordance 606A does not exceed the intensity threshold (e.g., a light press), the device displays an audio playback user interface (e.g., a "now playing" screen), such as illustrated in user interface screen 616, and the device starts audio playback of an audio file associated with the song selection affordance 606A (e.g., start audio playback of music) [Yang, 0269, FIG. 6C]; Examiner's Note: FIG. 6C, 606 playlist to 616 playback).

Claim 15:  The combination of Yang and Brown, teaches the system of claim 9.  Yang further teaches wherein the method further comprises detecting an end of the contact with the touchscreen and a position of the end of the contact (it is determined whether a characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds an intensity threshold. In accordance with a determination that the characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds the intensity threshold (e.g., a deep press), a second set of affordances are displayed [Yang, 0306]).

Claim 16:  The combination of Yang and Brown, teaches the system of claim 9.  Yang further teaches wherein the method further comprises displaying a visual indication if the continuous movement has a length longer than a threshold length, the visual indication indicating that ending the contact with the touchscreen will result in a selection (it is determined whether a characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds an intensity threshold. In accordance with a determination that the characteristic intensity of the touch on the song selection affordance (e.g., 606A) exceeds the intensity threshold (e.g., a deep press), a second set of affordances are displayed [Yang, 0306].  While displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]).

Claim 17. (Currently amended):  Yang teaches a non-transitory computer-readable medium storing instructions executable by at least one processor (device 100 includes memory 102 (which optionally includes one or more computer-readable storage mediums), memory controller 122, one or more processing units (CPUs) 120 [Yang, 0097, FIG. 1A]) to facilitate selecting an audio track from an audio-track list (activating an album selection affordance causes the device to display user interface screen 914, which includes song selection affordances 914A-914B of the selected album of the selected artist [Yang, 0336, FIG. 9C]) according to a method, the method comprising:
displaying the audio-track list, detecting a contact with the touchscreen display (ouch-sensitive display 112 [Yang, 0107, FIG. 1A, 2]) at a location corresponding to the audio track (activating a song selection affordance plays a song associated with the affordance, and causes display of the audio playback user interface of user interface screen 902 [Yang, 0337, FIG. 9C]. The audio playback user interface of user interface screen 902 displays song information (e.g., the title and artist) of an activated (e.g., playing, paused) song. The audio playback user interface of user interface 902 may contain affordances (e.g., 902A-902F) that, when activated, cause the device to play/pause, skip forward/backward, scrub to within a time in the song, and adjust the volume, among other functionalities for audio playback control. Similarly, user interface screen 918 illustrates an audio playback user interface with affordances 918A-918F wherein the interface has been updated, for example, to reflect a newly selected or different song [Yang, 0338, FIG. 9C]; Examiner's Note: as illustrated in FIG. 9C, selection of a song 914A in UI 914, will play that song in UI 918).
The FIG. 9C 914-918 embodiment of Yang does not explicitly teach limitations detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command when the continuous movement has a length longer than a threshold length.  However, in a separate embodiment of FIG. 9C 908-910, Yang teaches detecting a continuous movement of the contact in a direction, detecting a length of the continuous movement, and execution of a command when the continuous movement has a (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]; Examiner's Note: wherein swiping constitutes a threshold link of at least the distance to make a selection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine these embodiments because both embodiments provide alternate forms of selection.  Providing multiple types of input amounts to key-mapping, where the programmer may choose which key does what.  In this context, the various gestures also amount to key-mapping.  Many modifications and variations are possible in view of the above teachings. The embodiments were chosen and described in order to best explain the principles of the techniques and their practical applications. Others skilled in the art are thereby enabled to best utilize the techniques and various embodiments with various modifications as are suited to the particular use contemplated (Yang, 0676).  Since various embodiments for making selections are presented, and since Yang discloses that they can be modified for various embodiments, it is obvious to use different gestures to make selections.

Yang does not teach and prior to ending the contact with the touchscreen, displaying an indication that ending the contact with the touchscreen will result in execution of a command when the continuous movement has a determined length equal or greater than a threshold length.
However, Brown teaches and prior to ending the contact with the touchscreen (touch-sensitive displays 112 [Brown, 0072, FIG. 1A]), displaying an indication (icon 3936 [Brown, 0311]) that ending the contact with the touchscreen will result in execution of a command (removing the respective icon from the predefined area [Brown, 0311]) when the continuous movement has a determined length equal or greater than a threshold length (prior to detecting an end of the gesture, in accordance with a determination that the contact reached an intensity during the gesture that was above the respective intensity threshold, prior to removing the respective icon from the predefined area, the device displays (4026) a visual indication that the respective icon will be removed from dock (e.g., prior to detecting an end of the gesture, display the respective icon moving out of the predefined area and/or display an icon removal symbol such as a "cloud" or a red "X" in situations where the respective icon would be permanently removed from the predefined area). FIG. 11L shows, for example, prior to the end of the gesture performed with contact 3930, icon 3936 (e.g., an application icon deletion indication) is displayed in application dock area 3916 where icon 3908 was located [Brown, 0311]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of Yang to include the indication of gesture input feature of Brown.
One would have been motivated to make this modification to assist the user by visualizing instructions of how to complete a touch gesture.  By giving the user instructions of 

Claim 19:  The combination of Yang and Brown, teaches the non-transitory computer-readable medium of claim 17.  Yang further teaches wherein the selection is based on the direction of the continuous movement of the contact (while displaying the last-displayed playlist user interface (e.g., 908), the device receives a first directional swipe. In response to receiving the first directional swipe and in accordance with a determination that the first directional swipe represents a swipe in a first direction, the device ceases display of the last-displayed playlist user interface (e.g., 908) and displays the artist user interface (e.g., 910) of the two or more artist user interfaces (e.g., 910, 912, 914) [Yang, 0345]).

Claim 20:  The combination of Yang and Brown, teaches the non-transitory computer-readable medium of claim 17.  Yang further teaches wherein the method further comprises determining that the selection is a command to queue the audio track for playback (in response to receiving the user input representing the touch on the song selection affordance 606A and in accordance with a determination that the characteristic intensity of the touch on the song selection affordance 606A does not exceed the intensity threshold (e.g., a light press), the device displays an audio playback user interface (e.g., a "now playing" screen), such as illustrated in user interface screen 616, and the device starts audio playback of an audio file associated with the song selection affordance 606A (e.g., start audio playback of music) [Yang, 0269, FIG. 6C]; Examiner's Note: FIG. 6C, 606 playlist to 616 playback).

Claims 2, 10, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160062567 A1, published: 3/3/2016) and Brown et al. (US 20150067596 A1, published: 3/5/2015), and in further view of Dameshek et al. (US 20070245306 A1, published: 10/18/2007).
Claim 2:  The combination of Yang and Brown, teaches the DJ media player of claim 1, selecting the audio track based on the length and direction of the continuous movement of the contact.  The combination of Yang and Brown, does not teach wherein selecting the audio track further comprises shifting text associated with the audio track based on the [selection].
However, Dameshek teaches wherein selecting the audio track further comprises shifting text associated with the audio track based on the [selection] (user interface 40 includes a display processor for initiating generation of data representing an image including an image element box comprising a text data presentation row automatically expandable into multiple text data presentation rows in response to user selection of the image element box [Dameshek, 0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of the combination of Yang and Brown, to include the text shifting of selections feature of Dameshek.
One would have been motivated to make this modification to enlarge track text data so that users can read the entire track title.  This would be an improvement over prior art that presents only a portion of track title but cuts off the rest.  By expanding the title, users are able 

Claim 10:  The combination of Yang and Brown, teaches the system of claim 9, based on the length and direction of the continuous movement of the contact.  The combination of Yang and Brown, does not teach wherein the method further comprises shifting text associated with the audio track based on the [selection].
However, Dameshek teaches wherein the method further comprises shifting text associated with the audio track based on the [selection] (user interface 40 includes a display processor for initiating generation of data representing an image including an image element box comprising a text data presentation row automatically expandable into multiple text data presentation rows in response to user selection of the image element box [Dameshek, 0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of the combination of Yang and Brown, to include the text shifting of selections feature of Dameshek.
One would have been motivated to make this modification to enlarge track text data so that users can read the entire track title.  This would be an improvement over prior art that presents only a portion of track title but cuts off the rest.  By expanding the title, users are able to intelligently choose the tracks they wish to hear.  This solves the problem of generic track 

Claim 18:  The combination of Yang and Brown, teaches the non-transitory computer-readable medium of claim 17, based on the length and direction of the continuous movement of the contact.  The combination of Yang and Brown, does not teach wherein the method further comprises shifting text associated with the audio track based on the [selection].
However, Dameshek teaches wherein the method further comprises shifting text associated with the audio track based on the [selection] (user interface 40 includes a display processor for initiating generation of data representing an image including an image element box comprising a text data presentation row automatically expandable into multiple text data presentation rows in response to user selection of the image element box [Dameshek, 0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of the combination of Yang and Brown, to include the text shifting of selections feature of Dameshek.
One would have been motivated to make this modification to enlarge track text data so that users can read the entire track title.  This would be an improvement over prior art that presents only a portion of track title but cuts off the rest.  By expanding the title, users are able to intelligently choose the tracks they wish to hear.  This solves the problem of generic track .

Claims 5, 6, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160062567 A1, published: 3/3/2016) and Brown et al. (US 20150067596 A1, published: 3/5/2015), and in further view of Dye et al. (US 20170357421 A1, filed: 9/23/2016).
Claim 5:  The combination of Yang and Brown, teaches the DJ media player of claim 1.  The combination of Yang and Brown, does not teach wherein selecting the audio track further comprises determining that the selection is a command to add the audio track to a preparation track list.
However, Dye teaches wherein selecting the audio track further comprises determining that the selection is a command to add the audio track to a preparation track list (many electronic devices include affordances for adding media items to a queue. However, in some cases, a user can desire to play other media items without interrupting playback of a predefined group of media items to which the media item belongs (e.g., an album of a song or a playlist including the song). Accordingly, in embodiments described below, options are provided for adding media items to queue to be played after not just the currently playing media item, but after a predefined group of media items to which the media item belongs [Dye, 0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with Yang and Brown, to include the playlist playback feature of Dye.
One would have been motivated to make this modification to compile a list of tracks to then be played back.  This allows users to choose the music that they wish to here before it is played back rather than listening to songs in the order presented by an album or randomly.  This gives users the control to listen to the music they want, in the order that they want.

Claim 6:  The combination of Yang and Brown, teaches the DJ media player of claim 1, based on the direction.  The combination of Yang and Brown, does not teach wherein selecting the audio track further comprises determining whether the selection is a command to queue the audio track for playback or to add the audio track to a preparation track list.
However, Dye teaches wherein selecting the audio track further comprises determining whether the selection is a command to queue the audio track for playback or to add the audio track to a preparation track list (many electronic devices include affordances for adding media items to a queue. However, in some cases, a user can desire to play other media items without interrupting playback of a predefined group of media items to which the media item belongs (e.g., an album of a song or a playlist including the song). Accordingly, in embodiments described below, options are provided for adding media items to queue to be played after not just the currently playing media item, but after a predefined group of media items to which the media item belongs [Dye, 0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with Yang and Brown, to include the playlist playback feature of Dye.
One would have been motivated to make this modification to compile a list of tracks to then be played back.  This allows users to choose the music that they wish to here before it is played back rather than listening to songs in the order presented by an album or randomly.  This gives users the control to listen to the music they want, in the order that they want.

Claim 13:  The combination of Yang and Brown, teaches the system of claim 9.  The combination of Yang and Brown, does not teach wherein the method further comprises determining that the selection is a command to add the audio track to a preparation track list.
However, Dye teaches wherein the method further comprises determining that the selection is a command to add the audio track to a preparation track list (many electronic devices include affordances for adding media items to a queue. However, in some cases, a user can desire to play other media items without interrupting playback of a predefined group of media items to which the media item belongs (e.g., an album of a song or a playlist including the song). Accordingly, in embodiments described below, options are provided for adding media items to queue to be played after not just the currently playing media item, but after a predefined group of media items to which the media item belongs [Dye, 0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of the combination of Yang and Brown, to include the playlist playback feature of Dye.


Claim 14:  The combination of Yang and Brown, teaches the system of claim 9, based on the direction.  The combination of Yang and Brown, does not teach wherein the method further comprises determining whether the selection is a command to queue the audio track for playback or to add the audio track to a preparation track list.
However, Dye teaches wherein the method further comprises determining whether the selection is a command to queue the audio track for playback or to add the audio track to a preparation track list (many electronic devices include affordances for adding media items to a queue. However, in some cases, a user can desire to play other media items without interrupting playback of a predefined group of media items to which the media item belongs (e.g., an album of a song or a playlist including the song). Accordingly, in embodiments described below, options are provided for adding media items to queue to be played after not just the currently playing media item, but after a predefined group of media items to which the media item belongs [Dye, 0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen media player with swipe selection invention of the combination of Yang and Brown, to include the playlist playback feature of Dye.


Additional Reference
For displaying indication of touch inputs: Raub et al. (US 20140208246 A1, published: 7/24/2014).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Seth A Silverman/Primary Examiner, Art Unit 2145